      Case 1:20-cv-05238-MKV Document 44 Filed 01/19/21 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
Selendy & Gay PLLC                                    ELECTRONICALLY FILED
1290 Avenue of the Americas                           DOC #:
New York NY 10104
212 390 9000                                          DATE FILED: 1/19/2021

Joshua S. Margolin
Partner
212 390 9022
jmargolin@selendygay.com


                                       The Initial Pretrial Conference scheduled for January 26, 2021, at
January 15, 2021                       1:00 PM is adjourned to March 16, 2021, at 11:00 AM. The parties
                                       shall file their joint letter and Proposed Case Management Plan on
                                       or before March 9, 2021.
Via ECF
                                       SO ORDERED.
Honorable Mary Kay Vyskocil
United States District Judge                  1/19/2021
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

                Re:        League of Women Voters of the United States et al. v.
                           Kosinski et al., No. 20-cv-05238

Dear Judge Vyskocil:

         On behalf of League of Women Voters of the United States, League of
Women Voters of New York State, and Carmelina Palmer (collectively, “Plain-
tiffs”), we write to request an adjournment of the Pretrial Conference currently
scheduled for January 26, 2021 at 1:00pm to March 30, 2021 and an extension
for filing the Proposed Case Management Order to March 23, 2021. This is the
fourth request for an adjournment of this pretrial conference.

       Plaintiffs request this adjournment because the parties agreed to stay
the above-captioned case to assess the absentee ballot procedures utilized in
the November 3, 2020 election and are now discussing outstanding settlement
issues in light of the election. Plaintiffs reserve all rights.

      Peter S. Kosinski, Douglas Kellner, Andrew J. Spano, and Todd D. Val-
entine (collectively, “Defendants”), consent to the adjournment.

Sincerely,



Joshua S. Margolin
Partner
       Case 1:20-cv-05238-MKV Document 44 Filed 01/19/21 Page 2 of 2
Hon. Mary Kay Vyskocil
January 15, 2021




Cc:      Nicholas R. Cartagena (via ECF)




                                       2
